NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1904
                                       __________

                                  SERGEI KOVALEV,
                                             Appellant

                                             v.

                        CITY OF PHILADELPHIA;
          PAULA WEISS, EXECUTIVE DIRECTOR OF PHILADELPHIA
    OFFICE OF ADMINISTRATIVE REVIEW, IN HER INDIVIDUAL CAPACITY;
      YOLANDA KENNEDY, CLERICAL SUPERVISOR OF PHILADELPHIA
    OFFICE OF ADMINISTRATIVE REVIEW, IN HER INDIVIDUAL CAPACITY;
    ANGELINEL BROWN, DEPUTY SHERIFF SERGEANT OF PHILADELPHIA
             SHERIFF’S OFFICE, IN HER INDIVIDUAL CAPACITY
                  ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-16-cv-06380)
                      District Judge: Honorable Mark A. Kearney
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 1, 2021
              Before: CHAGARES, PHIPPS and COWEN, Circuit Judges

                             (Opinion filed: October 1, 2021)
                                      ___________

                                        OPINION*
                                       ___________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Sergei Kovalev appeals from the District Court’s order granting in

part and denying in part his motion to vacate the District Court Clerk’s taxation of costs.

For the following reasons, we will affirm the District Court’s judgment.

                                              I.

       Kovalev filed suit against the City of Philadelphia (“the City”) and three of its

employees. Kovalev asserted in his complaint that trash-collection fees were improperly

assessed against his property (a purported house of worship); that he attended an October

2015 hearing before the City’s Office of Administrative Review, and then a December

2015 hearing in front of the City’s Tax Review Board, to challenge those fees; that he

received unfavorable decisions; and that his treatment by defendants during the

administrative review process was tortious, unconstitutional, and retaliatory. The only

claims of Kovalev’s that survived dispositive motions—claims of First Amendment

retaliation against defendants Yolanda Kennedy and Paula Weiss—fell short at the end of

a three-day jury trial. Kovalev appealed, and we affirmed. See Kovalev v. City of

Philadelphia, 775 F. App’x 72, 77 (3d Cir.) (per curiam), cert. denied sub nom. Kovalev

v. City of Philadelphia, Pa., 140 S. Ct. 620 (2019).

       Counsel for Kennedy and Weiss filed a bill of costs in the District Court shortly

after the conclusion of the jury trial in January 2018. Kovalev objected to the bill on

several grounds, including his pending appeal. After our mandate issued in mid-2019,

the Clerk of the District Court sent a letter to the parties requesting written objections
                                              2
from Kovalev to the bill of costs. Kovalev promptly responded with updated objections

and argued, inter alia, that he intended to file a petition for a writ of certiorari with the

United States Supreme Court and that the Clerk and District Court should wait to

consider the defendants’ bill of costs until that petition was resolved. The Supreme Court

denied Kovalev’s petition in December 2019. Within a month, Kovalev filed two new

lawsuits in the District Court based in part on the conduct of the first case, naming

Kennedy and Weiss among the defendants in both new actions. The District Court

dismissed both complaints sua sponte pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and we

affirmed in both cases. See Kovalev v. Claiborne, 829 F. App’x 592, 593 (3d Cir. 2020)

(per curiam); Kovalev v. City of Philadelphia, 833 F. App’x 972, 974 (3d Cir. 2021) (per

curiam).

       In April 2021, the Clerk of the District Court taxed the costs requested in the bill

of costs submitted for Weiss and Kennedy and entered a corresponding judgment in their

favor against Kovalev in the amount of $2,344.33. Kovalev moved for review and to

vacate the taxation of costs and judgment. The District Court reduced the taxation of

costs by $335.30 but otherwise denied Kovalev’s motion. Kovalev appeals.

                                               II.

       We have jurisdiction under 28 U.S.C. § 1291. See In re Paoli R.R. Yard PCB

Litig., 221 F.3d 449, 456 (3d Cir. 2000). “[I]n reviewing the District Court’s decision to

impose costs in this case, we exercise plenary review as to legal questions pertaining to


                                                3
Rule 54(d)(1). In reviewing the District Court’s application of those legal precepts, we

reverse only if that application exceeded the bounds of discretion.” Id. at 458.

                                             III.

       Federal Rule of Civil Procedure 54(d)(1) creates a strong presumption that costs,

as defined by the relevant statutes and caselaw, are to be awarded to a prevailing party.

In re Paoli, 221 F.3d at 462, 468. “[T]he losing party bears the burden of making the

showing that an award is inequitable under the circumstances.” Id. at 462-63.

       Kovalev argues that the District Court lacked jurisdiction to award costs because

of the delay of more than a year between the Supreme Court’s denial of his petition for a

writ of certiorari and the Clerk’s judgment awarding costs. He relies on the guidance in

Federal Rule of Civil Procedure 1 that the Rules “should be construed, administered, and

employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every action and proceeding.” Kovalev does not cite, and we are not

aware of, any authority specifically imposing any time limit on the District Court’s

authority to award costs after a timely motion.

       We need not consider here whether there is any potential limit, as we determine

that the District Court did not err in awarding costs despite the delay in this case.

Kennedy and Weiss prevailed at trial and timely filed their bill of costs. Kovalev

reasonably asked the Clerk of the District Court to refrain from ruling on the bill of costs

until his appeals were fully resolved. Immediately after the Supreme Court denied

Kovalev’s petition for a writ of certiorari, he filed related cases concerning the conduct of
                                              4
this lawsuit, which were not fully resolved until early 2021. The Clerk of the District

Court awarded costs in this case in April 2021. Under these circumstances, the delay

between the final resolution of the merits and the award of fees does not displace the

“strong presumption” in favor of awarding costs. See In re Paoli, 221 F.3d at 462, 468;

cf. U.S. v. Hoffa, 497 F.2d 294, 296 (7th Cir. 1974) (affirming taxation of costs where

prevailing party filed bill of costs “within one year of the entry of the final order” after

appeals).

       Kovalev next argues that Kennedy and Weiss cannot be awarded the costs at issue

because those costs were actually incurred by the City, which, despite being a prevailing

party, did not itself file a bill of costs. While the City was a defendant in this case, the

City’s Law Department represented Kennedy and Weiss.1 Kovalev argues that Kennedy

and Weiss cannot recover the costs of their defense because they have not shown that

they are personally liable for those costs. We disagree. Courts have permitted prevailing

parties to recover the costs of litigation even when those costs are borne by third parties.

See, e.g., Manor Healthcare Corp. v. Lomelo, 929 F.2d 633, 639 (11th Cir. 1991)

(awarding costs where insured’s defense funded by insurer).2 Kovalev did not show that

any of the awarded costs were incurred only for the City’s own defense and were not



1
  Kovalev emphasizes that he sued Kennedy and Weiss only in their personal capacities,
but that did not prevent the City from representing them.
2
  Kovalev focuses his argument on the text of 28 U.S.C. § 1924. But the statute permits a
prevailing party’s attorney or agent to make the required affidavit and requires that the
costs be “necessarily incurred in the case,” not personally by the party.
                                              5
necessary to Kennedy and Weiss’s defense. The transcripts at issue, for instance, were

cited in the summary judgment briefing to specifically address Kovalev’s claims against

Kennedy and Weiss. Mem. and Op. 11, ECF No. 208; Defs.’ Mem. of Law 5-8, 13, 22-

24. The District Court correctly awarded costs to Kennedy and Weiss, even though the

City defended them in this case.

       We have considered Kovalev’s remaining arguments, but they are not persuasive.

His allegations of unclean hands are meritless repetition of his previous claims. The

District Court did not abuse its discretion in considering Kovalev’s alleged indigency.

“[I]f a losing party is indigent or unable to pay the full measure of costs, a district court

may, but need not automatically, exempt the losing party from paying costs.” In re Paoli,

221 F.3d at 464. And the District Court did not abuse its discretion by rejecting

Kovalev’s remaining objections to specific costs after a detailed and reasoned analysis.

                                              IV.

       Accordingly, we will affirm the judgment of the District Court.




                                               6